 Case 1:20-cv-01263-RGA Document 13 Filed 11/10/20 Page 1 of 1 PageID #: 377




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 Q3 NETWORKING LLC,                                         )                +
                                                            )
                Plaintiff,                                  )
                                                            ) C.A. No. 20-1263-RGA
 COMMSCOPE HOLDING COMPANY, INC.,                           )
 COMMSCOPE, INC., ARRIS US HOLDINGS, INC.,                  )
 and RUCKUS WIRELESS, INC.,                                 )
                                                            )
                Defendants.                                 )

                             ORDER GRANTING DEFENDANTS'
                              UNOPPOSED MOTION TO STAY

       WHEREAS, Defendants CommScope Holding Company, Inc., CommScope, Inc., Arris

US Holdings, Inc., and Ruckus Wireless, Inc. have moved the Court to stay this action until

International Trade Commission ("ITC") Investigation No. 337-TA-1227 becomes final.

       WHEREAS, a stay is required as to the asserted patents pursuant to 28 U.S.C. § 1659;

and

       WHEREAS, Plaintiff does not oppose Defendants' motion to stay this action;

       IT IS HEREBY ORDERED THAT:

       1. This action is stayed pending final resolution of all claims and defenses before the ITC

in Inv. No. 337-TA-1227, including any initial and final determinations of the Administrative

Law Judge, the International Trade Commission, and appeals therefrom; and

       2. Following the expiration of the stay, the parties shall confer with each other and

contact the Court for purposes of entry of a Scheduling Order.

                               10
              SO ORDERED this ___day of November 2020.

                                                     /s/ Richard G. Andrews
                                                     United States District Judge
